UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2012 Great Wolf Resorts, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51064 51-0510250 (State or other jurisdiction Of incorporation) (Commission File Number) (IRS Employer Identification No.) 525 Junction Road, Suite 6000 South, Madison, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (608) 662-4700 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 28, 2012,Great Wolf Resorts, Inc. (the “Company”) issued a press release in connection with its solicitation of consents. A copy of the press release is hereby incorporated by reference and attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press Release, issued March 28, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Great Wolf Resorts, Inc. By: /s/ James A. Calder Name: James A. Calder Title: Chief Financial Officer Date: March 29, 2012 EXHIBIT INDEX Exhibit Number Description Press Release, issued March 28, 2012.
